As filed with the Securities and Exchange Commission on May 27, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22773 Brookfield Mortgage Opportunity Income Fund Inc. (Exact name of registrant as specified in charter) Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Address of principal executive offices) (Zip code) Brian F. Hurley, Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Name and address of agent for service) 855-777-8001 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2016 Date of reporting period:March 31, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. BROOKFIELD MORTGAGE OPPORTUNITY INCOME FUND INC. Schedule of Investments (Unaudited) March 31, 2016 Interest Rate Maturity Principal Amount (000s) Value RESIDENTIAL MORTGAGE RELATED HOLDINGS – 81.6% Non-Agency Mortgage-Backed Securities – 81.6% ACE Securities Corp. Home Equity Loan Trust Series 2006-OP1, Class A2D 1,2 % 04/25/36 Alternative Loan Trust Series 2007-OA3, Class 1A1 1,2,3 04/25/47 Series 2006-OA17, Class 1A1A 1,2,3 12/20/46 Series 2006-OA2, Class A1 1,2,3 05/20/46 Series 2007-2CB, Class 2A11 1 03/25/37 Series 2006-19CB, Class A9 1 08/25/36 Series 2005-50CB, Class 1A1 3 11/25/35 Series 2007-15CB, Class A2 07/25/37 Series 2007-15CB, Class A5 07/25/37 Series 2006-45T1, Class 2A5 3 02/25/37 Series 2006-29T1, Class 2A6 10/25/36 Series 2006-23CB, Class 2A7 1,4 08/25/36 Asset-Backed Securities Corporation Home Equity Loan Trust Series 2007-HE1, Class A4 1,2 12/25/36 Banc of America Funding Trust Series 2006-G, Class 3A2 1 07/20/36 BCAP LLC Trust Series 2010-RR5, Class 5A10 1,2,5 11/26/35 Series 2010-RR6, Class 1910 1,2,5 11/26/35 Series 2012-RR4, Class 5A6 5 05/26/36 Series 2009-RR11, Class 3A2 1,5 01/26/36 Series 2013-RR2, Class 3A2 5 03/26/36 BXHTL Mortgage Trust Series 2015-JWRZ, Class DR2 1,5 05/15/29 Carefree Portfolio Trust Series 2014-CARE, Class F 1,2,5 11/15/19 CHL Mortgage Pass-Through Trust Series 2006-HYB5, Class 3A1A 1 09/20/36 Series 2006-HYB5, Class 3A1B 1 09/20/36 Citigroup Mortgage Loan Trust Series 2012-6, Class 2A2 5 08/25/36 Series 2007-AR5, Class 1A2A 3 04/25/37 Series 2009-6, Class 19A2 5 03/25/36 Credit Suisse Mortgage Trust Series 2011-10R, Class 3A2 5 09/27/36 First Horizon Alternative Mortgage Securities Trust Series 2005-FA8, Class 1A6 1 11/25/35 Series 2005-FA9, Class A1 1,3 12/25/35 GMACM Home Equity Loan Trust Series 2007-HE2, Class A3 12/25/37 GMACM Home Loan Trust Series 2006-HLTV, Class A5 2 10/25/29 Greenpoint Manufactured Housing Series 1999-1, Class A5 08/15/29 Series 1999-3, Class IA7 06/15/29 GSAMP Trust Series 2006-NC2, Class A2C 1,2 06/25/36 Series 2006-HE8, Class A2C 1,2 01/25/37 Home Equity Asset Trust Series 2006-7, Class 2A3 1,2 01/25/37 Hyatt Hotel Portfolio Trust Series 2015-HYT, Class E 1,2,3,5 11/15/29 IndyMac INDA Mortgage Loan Trust Series 2007-AR3, Class 1A1 1,3 07/25/37 Series 2007-AR1, Class 1A1 1,3 03/25/37 IXIS Real Estate Capital Trust Series 2007-HE1, Class A1 1,2 05/25/37 Series 2007-HE1, Class A2 1,2 05/25/37 Series 2006-HE2, Class A3 1,2 08/25/36 Series 2007-HE1, Class A3 1,2 05/25/37 Series 2007-HE1, Class A4 1,2 05/25/37 Series 2006-HE1, Class A4 1,2 03/25/36 JP Morgan Resecuritization Trust Series 2012-2, Class 1A8 5 03/26/37 Lehman ABS Manufactured Housing Contract Trust Series 2001-B, Class M1 04/15/40 MASTR Asset Backed Securities Trust Series 2006-NC3, Class A3 1,2 10/25/36 Series 2006-NC2, Class A4 1,2 08/25/36 Series 2006-NC3, Class A4 1,2 10/25/36 Series 2006-HE5, Class A3 1,2 11/25/36 Series 2005-NC2, Class A4 1,2 11/25/35 Mid-State Trust X Series 10, Class B 02/15/36 Nomura Resecuritization Trust Series 2013-1R, Class 3A12 1,2,5 10/26/36 Series 2014-1R, Class 2A11 1,5 02/26/37 Series 2015-1R, Class 4A5 5 06/25/37 Series 2014-6R, Class 5A7 5 04/26/37 Series 2015-4R, Class 3A8 5 01/26/36 Series 2015-1R, Class 4A7 5 12/26/37 Series 2015-1R, Class 3A7 5 03/26/37 Series 2014-2R, Class 1A7 5 01/26/36 Series 2015-6R, Class 2A4 5 01/26/37 RALI Trust Series 2007-QO3, Class A1 1,2,3 03/25/47 Series 2006-QO7, Class 2A1 1,3 09/25/46 RBSSP Resecuritization Trust Series 2009-13, Class 7A2 5 01/26/36 Residential Asset Securitization Trust Series 2005-A13, Class 1A1 1 10/25/35 RFMSI Trust Series 2007-S3, Class 1A5 3 03/25/37 Securitized Asset Backed Receivables LLC Trust Series 2006-NC3, Class A2B 1,2 09/25/36 Series 2007-BR4, Class A2B 1,2 05/25/37 Series 2007-BR4, Class A2C 1,2 05/25/37 Washington Mutual Mortgage Pass-Through Certificates Trust Series 2007-OA1, Class A1A 1,3 02/25/47 Series 2007-HY5, Class 1A1 1 05/25/37 Series 2006-AR10, Class 1A2 09/25/36 Series 2007-HY5, Class 3A1 1 05/25/37 Wells Fargo Mortgage Backed Securities Trust Series 2005-2, Class 1B1 04/25/35 Total Non-Agency Mortgage-Backed Securities Total RESIDENTIAL MORTGAGE RELATED HOLDINGS (Cost $324,535,809) COMMERCIAL MORTGAGE RELATED HOLDINGS – 24.9% Class B Notes – 1.9% 885 Trademark 6,7,8 10/1/2019 (Acquired 10/28/2015, Cost $1,800,000, 0.5%) Browns Bridge 6,7,8 11/1/2020 (Acquired 10/28/2015, Cost $118,000, 0.0%) Cedar Park 6,7,8 5/31/2017 (Acquired 06/25/15, Cost $600,000, 0.2%) Cherokee 6,7,8 11/1/2020 (Acquired 10/28/2015, Cost $243,000, 0.1%) Concord 6,7,8 11/1/2020 (Acquired 10/28/2015, Cost $312,873, 0.1%) Crossroads 6,7,8 11/1/2020 (Acquired 10/28/2015, Cost $170,000, 0.1%) Fayetteville 6,7,8 11/1/2020 48 (Acquired 10/28/2015, Cost $48,000, 0.0%) Holiday Inn 6,7,8 7/1/2020 (Acquired 06/25/15, Cost $2,000,000, 0.5%) Lee & White 6,7,8 11/1/2020 91 (Acquired 10/28/2015, Cost $91,000, 0.0%) Marshalls 6,7,8 11/1/2020 (Acquired 10/28/2015, Cost $386,000, 0.1%) Meadows 6,7,8 11/1/2020 68 (Acquired 10/28/2015, Cost $68,000, 0.0%) Moreland Avenue 6,7,8 11/1/2020 (Acquired 11/16/2015, Cost $225,000, 0.1%) North River 6,7,8 11/1/2020 (Acquired 10/28/2015, Cost $246,000, 0.1%) Town and Country 6,7,8 11/1/2020 (Acquired 10/28/2015, Cost $492,000, 0.1%) Total Class B Notes Commercial Mortgage-Backed Securities – 21.1% Banc of America Commercial Mortgage Trust Series 2006-6, Class AJ 3 10/10/45 Series 2007-3, Class AJ 3 06/10/49 COMM Mortgage Trust Series 2014-KYO, Class F 1,3,5 06/11/27 Commercial Mortgage Trust Series 2007-GG11, Class AJ 3 12/10/49 LB-UBS Commercial Mortgage Trust Series 2007-C1, Class AJ 02/15/40 Series 2007-C7, Class AJ 3 09/15/45 Morgan Stanley Capital I, Inc. Series 1998-HF1, Class K 5,8 03/15/30 Wachovia Bank Commercial Mortgage Trust Series 2007-C30, Class AJ 3 12/15/43 Series 2007-C33, Class AJ 3 02/15/51 Total Commercial Mortgage-Backed Securities Mezzanine Loan – 1.9% BOCA Mezzanine 6,8 08/09/16 Total Mezzanine Loan Total COMMERCIAL MORTGAGE RELATED HOLDINGS (Cost $93,259,004) INTEREST-ONLY SECURITIES – 0.7% Federal Home Loan Mortgage Corporation Strips Series 304, Class C60 9 12/15/42 Federal National Mortgage Association REMICS Series 2013-32, Class IG 9 04/25/33 JP Morgan Mortgage Trust Series 2014-5, Class AX4 5,9 10/25/29 Total INTEREST-ONLY SECURITIES (Cost $3,523,199) CORPORATE BONDS – 9.0% Automotive – 0.4% American Axle & Manufacturing, Inc. 3 10/15/22 Basic Industry – 0.8% Arch Coal, Inc. 10 06/15/21 Hexion, Inc. 11/15/20 INEOS Group Holdings SA 3,5,11 08/15/18 PulteGroup, Inc. 3 05/15/33 Total Basic Industry Consumer Goods – 0.8% ACCO Brands Corp. 3 04/30/20 Post Holdings, Inc. 3 02/15/22 Total Consumer Goods Energy – 0.8% Blue Racer Midstream LLC 5 11/15/22 BreitBurn Energy Partners LP 10 04/15/22 Crestwood Midstream Partners LP 12/15/20 EV Energy Partners LP 04/15/19 Ferrellgas Partners LP 3 06/15/20 Global Partners LP 3 07/15/22 ION Geophysical Corp. 05/15/18 Linn Energy LLC 02/01/21 W&T Offshore, Inc. 06/15/19 Total Energy Healthcare – 1.5% CHS/Community Health Systems, Inc. 3 07/15/20 HCA, Inc. 3 05/01/23 inVentiv Health, Inc. 3 08/15/18 Kindred Healthcare, Inc. 3 04/15/22 Service Corporation International 3 11/15/21 Total Healthcare Leisure – 1.3% Boyd Gaming Corp. 3 07/01/20 Isle of Capri Casinos, Inc. 3 03/15/21 MGM Resorts International 3 03/15/22 Palace Entertainment Holdings LLC 3,5 04/15/17 Total Leisure Media – 0.8% CCO Holdings LLC 01/15/24 Cumulus Media Holdings, Inc. 05/01/19 Lamar Media Corp. 3 01/15/24 Mediacom Broadband LLC 04/01/23 Neptune Finco Corp. 5 10/15/25 Total Media Retail – 0.5% L Brands, Inc. 3 07/15/37 New Albertsons, Inc. 06/15/26 Total Retail Services – 0.6% Avis Budget Car Rental LLC 3 04/01/23 Casella Waste Systems, Inc. 3 02/15/19 Total Services Telecommunications – 1.5% CenturyLink, Inc. 03/15/42 FairPoint Communications, Inc. 3,5 08/15/19 Frontier Communications Corp. 3,5 09/15/25 Intelsat Luxembourg SA 11 06/01/21 Qwest Capital Funding, Inc. 07/15/28 T-Mobile USA, Inc. 3 04/01/23 Windstream Services LLC 06/01/22 Total Telecommunications Total CORPORATE BONDS (Cost $41,237,213) Shares Value PREFERRED STOCKS – 2.8% Finance & Investment – 2.6% Kimco Realty Corp., 6.00% Public Storage, 6.00% Total Finance & Investment Telecommunications – 0.2% Regency Centers Corp., 6.63% Total PREFERRED STOCKS (Cost $9,502,399) Total Investments – 119.0% (Cost $472,057,624) Liabilities in Excess of Other Assets – (19.0)% TOTAL NET ASSETS – 100.0% The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 - Variable rate security - Interest rate shown is the rate in effect as of March 31, 2016. 2 - Security is a “step up” bond where the coupon increases or steps up at a predetermined date. 3 - Portion or entire principal amount delivered as collateral for reverse repurchase agreements. 4 - Security is an inverse floating rate bond. 5-Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. As of March 31, 2016, the total value of all such securities was $116,948,612 or 31.7% of net assets. 6 - Private Placement. 7 - Restricted Illiquid Securities - Securities that the Adviser has deemed illiquid pursuant to procedures adopted by the Fund's Board of Directors. The values in the parenthesis represents the acquisition date, cost and the percentage of net assets, respectively. As of March 31, 2016, the total value of all such securities was $6,799,873 or 1.9% of net assets. 8 - Security fair valued in good faith pursuant to the fair value procedures adopted by the Board of Directors. As of March 31, 2016, the total value of all such securities was $16,558,890 or 4.5% of net assets. 9 - Interest rate is based on the notional amount of the underlying mortgage pools. 10 - Issuer is currently in default on its regularly scheduled interest payment. 11 - Foreign security or a U.S. security of a foreign company. Notes to Schedule of Investments (Unaudited) Valuation of Investments: Debt securities, including U.S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the bid prices furnished by an independent pricing service or, if not valued by an independent pricing service, using bid prices obtained from active and reliable market makers in any such security or a broker-dealer. The broker-dealers or pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the broker-dealers or pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the broker-dealers or pricing services utilize proprietary valuation models which may consider market transactions in comparable securities and the various relationships between securities in determining fair value and/or market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon-rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair values. Short-term debt securities with remaining maturities of sixty days or less are valued at amortized cost with interest accrued or discount accreted to the date of maturity, unless such valuation, in the judgment of Brookfield Investment Management Inc.’s (the “Adviser”) Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the trade price as of the close of business on the valuation date. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. Fair valuation procedures may be used to value a substantial portion of the assets of the Brookfield Mortgage Opportunity Income Fund Inc. (“Fund”). The Fund may use the fair value of a security to calculate its NAV when, for example, (1) a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2) trading in a portfolio security is suspended and not resumed prior to the normal market close, (3) a portfolio security is not traded in significant volume for a substantial period, or (4) the Adviser determines that the quotation or price for a portfolio security provided by a broker-dealer or an independent pricing service is inaccurate. The fair value of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1) evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2) comparison to the values and current pricing of securities that have comparable characteristics; (3) knowledge of historical market information with respect to the security; (4) other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Fund’s Board of Directors (the “Board”) has adopted procedures for the valuation of the Fund’s securities. The Adviser oversees the day to day responsibilities for valuation determinations under these procedures. The Board regularly reviews the application of these procedures to the securities in the Fund’s portfolio. Pursuant to the procedures, securities in the Fund are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers. However, if (i) a market value or price is not readily available, (ii) the available quotations are not believed to be reflective of market value by the Adviser, or (iii) a significant event has occurred that would materially affect the value of the security, the security is fair valued, as determined in good faith, by the Adviser’s Valuation Committee. The Adviser’s Valuation Committee is comprised of senior members of the Adviser’s management team. There can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV. The Fund has established methods of fair value measurements in accordance with GAAP. Fair value denotes the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level1- quoted prices in active markets for identical assets or liabilities • Level2- quoted prices in markets that are not active or other significant observable inputs (including, but not limited to: quoted prices for similar assets or liabilities, quoted prices based on recently executed transactions, interest rates, credit risk, etc.) • Level3- significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of assets or liabilities) The Adviser’s valuation policy, as previously stated, establishes parameters for the sources and types of valuation analysis, as well as, the methodologies and inputs the Adviser uses in determining fair value, including the use of the Adviser’s Valuation Committee. If the Adviser’s Valuation Committee determines that additional techniques, sources or inputs are appropriate or necessary in a given situation, such additional work will be undertaken. Significant increases or decreases in any of the unobservable inputs in isolation may result in a lower or higher fair value measurement. To assess the continuing appropriateness of security valuations, the Adviser (or its third party service provider, who is subject to oversight by the Adviser), regularly compares one of its prior day prices, prices on comparable securities and sales prices to the current day prices and challenges those prices that exceed certain tolerance levels with the third party pricing service or broker source. For those securities valued by fair valuations, the Adviser’s Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the Fund’s investments categorized in the disclosure hierarchy as of March 31, 2016: Valuation Inputs Level 1 Level 2 Level 3 (1) Total Residential Mortgage Related Holdings $
